Case 2:13-cv- ONT

 

 

 

 

 

 

 

 

 

 

 

 

 

NE UL

S. Christopher Suprun
909 Collins Blvd.
Cedar Hill, TX US 75104

 

 

 

 

 

 

 

 

 

 

 

Li HARTI EOURE PSO

DStat DISTRICT OF TEXAS

nN

Date: Tuesday, September 24, 2019

Case Number: 2:13-cv-00193
Document Number: 1189 (1 page)
Notice Number: 20190924-85

Notice: The attached order has been entered.

iste of Texas

OCT 09 nt

David J. Bradley, Clerk of Gourt

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 
CLERK
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

OFFICIAL BUSINESS

193 Document 1195 Filed on 10/09/19 in TX Page 2 of 2

“EP ey eey: U.S. POSTAGE 9) PITNEY BOWES
: pte (4, Ce Ee

1 Pert 7 VAs Be ee

   

Fe

 

 

 

a ; Haire —
imei of 770° $ 000.80"
MISES EU 9001374615 SEP 24 2019

de

hi

7
afl

 

 

 

United States Courts
~ Southern District of Texas
FILED

oct 09 2013

David J. Bradley, Clerk of Court

 

 

NIKEE 75Q@ FEL B@LG/BS ALS |

‘ 4
| RETURN TO SENDER i |

| NOT DELIVERABLE AS ADDRESSED i

GRABLE TU F-GREWARS i

3

. oe _ 22 ac YPPHSLSIBLGA #1GO32-B9 77? 7?-275-38 i

wee  FFZO8>1O18 peggy festa gpby dpe} Tepe fetespal ed} lly |
Pies EEL SES SES Poe OE PPP PE sa ee ee |

 

Case zaa-cect

 
